                              UNITED STATES FEDERAL DISTRICT COURT
                               FOR THE SOUTHERN DISTRICT OF OHIO
                                           AT DAYTON

 IRON WORKERS DISTRICT COUNCIL                     CASE NO. 3:18-cv-00382
 OF SOUTHERN OHIO & VICINITY
 BENEFIT TRUST., et
                                                   JUDGE THOMAS ROSE
                Plaintiffs,

           v.
                                                   ORDER
 ARCHITECTURAL ERECTORS, INC.

                Defendant.



          This action came before the Court on Iron Workers District Council of Southern Ohio &

Vicinity Benefit Trust (“Benefit Trust”), Iron Workers District Council of Southern Ohio &

Vicinity Pension Trust (“Pension Trust”), and Iron Workers District Council of Southern Ohio &

Vicinity Annuity Trust (“Annuity Trust”) (collectively the “Trusts” or “Plaintiffs”), Motion for

Default Judgment against Defendant Architectural Erectors, Inc. (“Defendant”). This Court now

grants Plaintiffs’ Motion for Default Judgment against Defendant in its entirety. Accordingly,

based on the foregoing this Court GRANTS the following relief:

          1.      A declaratory order finding Defendant to be in violation of the Trust Agreements

for failing to submit to timely submit employer and employee fringe benefit contributions to the

Trusts.

          2.      A declaratory order finding Defendant to be in violation of the Trust Agreements

comply with the Trusts’ auditor’s request to examine and review the documents necessary to

complete a payroll audit of Defendant.

          3.      A monetary judgment in Plaintiffs’ favor and against Defendant in the amount

determined to be owed to the Trusts as a result a completed payroll audit of Defendant and for all
costs associated with such audit.

          4.        A monetary judgment against Defendant for the Trusts’ reasonable attorneys’ fees

and other costs associated with this action, thus far, pursuant to Section 502(g)(2)(D) of ERISA,

29 U.S.C. § 1132(g)(2)(D) and the Trust Agreements in the amount of $2,764.50.

          5.        A permanent injunction against Defendant be issued prohibiting Defendant from

committing future violations of Section 515 of ERISA, 29 U.S.C. § 1145 and the Trust Agreements

with respect to the Trusts in accordance with Section 502(g)(2)(E) of ERISA, 29 U.S.C. §

1132(g)(2)(E).

          6.        This Case shall remain open and that this Court shall retain jurisdiction over this

matter and the parties until a payroll audit of Defendant can be completed and Plaintiffs obtain a

judgment for amounts determined to be owed to Plaintiffs as a result a completed payroll audit of

Defendant, plus additional reasonable attorneys’ fees and other costs incurred by Plaintiffs in this

action.

          7.        Post-judgment interest on all monetary awards pursuant to 28 U.S.C. § 1961.

          8.        Such other legal or equitable relief as this Court deems appropriate.

          9.        That this Court retain jurisdiction over this case until Defendant fully complies with

this Court’s order.

IT IS SO ORDERED.

IT IS FURTHER ORDERED THAT ARCHITECTURAL ERECTORS, INC. THROUGH
ITS AUTHORIZED REPRESENTATIVE AND PRINCIPAL, KEITH D. FISHER, IS
HEREBY ORDERED TO COMPLY WITH THE TRUSTS’ AUDITOR’S REQUEST TO
EXAMINE AND REVIEW THE DOCUMENTS NECESSARY TO COMPLETE A
PAYROLL AUDIT WITHIN FOURTEEN (14) DAYS OF THE ISSUANCE OF THIS
ORDER.

 Date:         February 21, 2019                   s/Thomas M. Rose
                                                  JUDGE THOMAS ROSE




                                                      2
